Citation Nr: 1220029	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for loss of teeth due to radiation exposure.

2.  Entitlement to service connection for blindness due to radiation exposure.

3.  Entitlement to service connection for brittle bones due to radiation exposure.

4.  Entitlement to service connection for a heart disorder due to radiation exposure.

5.  Entitlement to service connection for shortness of breath due to radiation exposure.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1950 to November 1953. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In November 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran does not have loss of teeth which began in service or has been shown to be causally or etiologically related to active service or radiation exposure.  

2.  The Veteran does not have blindness which began in service or has been shown to be causally or etiologically related to active service or radiation exposure.  

3.  The Veteran does not have brittle bones which began in service or has been shown to be causally or etiologically related to active service or radiation exposure.  

4.  The Veteran does not have a heart disorder which began in service or has been shown to be causally or etiologically related to active service or radiation exposure.  

5.  The Veteran does not have shortness of breath which began in service or has been shown to be causally or etiologically related to active service or radiation exposure. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for loss of teeth have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2011).

2.  The criteria for entitlement to service connection for blindness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2011).

3.  The criteria for entitlement to service connection for brittle bones have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2011).

4.  The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2011).

5.  The criteria for entitlement to service connection for shortness of breath have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in March 2006 and July 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

For claims based on exposure to ionizing radiation, specific development requirements are set forth at 38 C.F.R. § 3.311.  See also VA's Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii, 1.C.  On review, VA has satisfied its duty to notify and duty to assist.  The claims file contains service treatment records, service personnel records, private medical records, a radiation dose estimate and various advisory opinions.  Accordingly, the Board will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for loss of teeth, blindness, brittle bones, a heart disorder and shortness of breath.  He asserts that each of these conditions is due to radiation he was exposed to during his period of service.  

Certain diseases are considered service-connected on a presumptive basis if they become manifest in a radiation-exposed veteran.  Under regulations currently in effect, the term "radiation-exposed veteran" includes a veteran who participated in a radiation-risk activity while serving on active duty, active duty for training, or inactive duty training.  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation risk activity" means participation in atmospheric nuclear weapons testing; post-war occupation of Hiroshima or Nagaski (8/6/45 - 7/1/46); internment as a prisoner of war in Japan; assignment to a gaseous diffusion plant at Paducah, Kentucky, Portsmouth, Ohio, or area K25 at Oakridge Tennessee provided certain requirements are met; participation in underground nuclear weapons testing at Amchitka Island, Alaska; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309(d)(3)(ii)(A)-(E).  

Without determining whether or not the Veteran would be considered a "radiation-exposed veteran" the Board notes that none of the conditions claimed by the Veteran are radiogenic diseases listed under 38 C.F.R. § 3.309.  Consequently, service connection on a presumptive basis for diseases specific to radiation-exposed veterans is not warranted. 

Notwithstanding the provisions of 38 C.F.R. § 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude the Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Finally, other "radiogenic" diseases, listed under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or more after service (for most of the listed diseases) in an ionizing radiation exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  


The Veteran first claimed entitlement to service connection for the listed conditions in March 2006, asserting that he was exposed to radiation in 1951 while stationed at the Hanford Nuclear Site in Washington State.  The RO issued a rating decision in April 2008, denying entitlement to service connection for the claimed conditions. The Veteran submitted a Notice of Disagreement (NOD) in November 2008.  In May 2011 the RO issued a Statement of the Case (SOC) and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

The Veteran does not assert, and his service treatment records do not reflect, that he was ever diagnosed or treated for any of the claimed conditions during his period of service.  

As to the assertion that the Veteran's claimed conditions are related to radiation exposure, the Board notes that the specific requirements for adjudicating claims for service connection based on exposure to ionizing radiation are found in 38 C.F.R. § 3.311.  The conditions claimed by the Veteran are not "radiogenic diseases" listed under 38 C.F.R. § 3.311(b)(2).  However, as noted in further detail below, the Veteran has submitted competent medical evidence that his claimed conditions are radiogenic diseases.  38 C.F.R. § 3.311(b)(4).  Accordingly, VA has obtained a dose estimate.  The Board also notes that when dose estimates are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(1). 

The relevant evidence of record includes service treatment records, VA treatment records, a dose estimate from the Director of the Environmental Agents Service and both written and oral statements from the Veteran and other individuals.  

In his March 2006 claim the Veteran asserted exposure to radiation in 1951 while he was stationed at the Hanford Nuclear Site in Washington State.  The Veteran's service personnel records show that he was stationed at Camp Hanford, Washington, during his period of active service.  He stated that he broke his right leg several times after being released from active service and that his teeth have fractured and broke away at the root.  He also reported that his vision began degenerating in 1970s and that a physician suggested to him that this was due to radiation exposure.  

With his claim the Veteran enclosed e-mails from several individuals who claimed to have radiogenic diseases.  He also submitted articles on general radiation exposure and on radiation exposure to individuals who worked on the Hanford Site.  

The Veteran has also submitted a voluminous number of private treatment records dating back to March 1988.  These records demonstrate treatment for shortness of breath, angina, hypertension, anxiety, chest pain, premature ventricular beats, benign prostatic hypertrophy and other conditions.  

VA treatment records begin in October 1996, at which time the Veteran was treated for cervical spondylosis.  VA treatment records from June 1997 indicate that the Veteran was diagnosed with age-related macular degeneration.  Records from July 1998 indicate that the Veteran reported past exposure to radiation, but no VA provider at that time related any of the Veteran's claimed conditions to radiation exposure.  Subsequent VA treatment records show continued treatment for macular degeneration, as well as treatment for shortness of breath.  Records from September 2003 indicate that the Veteran was diagnosed with coronary artery disease and paroxysmal atrial fibrillation.   

A June 2009 statement from Dr. Shah, one of the Veteran's private physicians, states that he had been treating the Veteran for 28 years and that the Veteran has been under his care for blindness and hypertension.  Dr. Shah stated that the Veteran was exposed to radiation in service and that there is a strong possibility that his blindness was caused by this exposure.  

A July 2009 VA treatment record indicates that the Veteran was seen for a discussion of the effects of in-service radiation.  Dr. Mendelson, a VA physician, stated that the Veteran had lost numerous teeth, had gone blind due to macular degeneration, has been diagnosed with clinical osteoporius (brittle bones) and had two episodes of atrial fibrillation.  Dr. Mendelson stated that these conditions are consistent with radiation exposure and were likely caused by such exposure.  

In a March 2010 supplemental statement Dr. Mendelson stated that the Veteran reported exposure to radiation while he was at the Hanford Nuclear Site in Washington State in 1951 for four months.  He noted that the Veteran had also stated that the U.S. Government had not acknowledged that there was radiation exposure.  Dr. Mendelson stated that his previous opinion was based on his experience as an oncologist.  He stated that when patients are radiated in the head and neck region their teeth loosen and frequently fall out because of effects on the bone of the jaw.  He also stated that, if exposed to radiation, bones are similarly affected.  He noted that chest radiation can cause scarring around the pericardium and that this can result in atrial fibrillation.  Finally, he noted that the causes of macular degeneration are not really known, but that it was possible that radiation exposure could cause it as ultraviolet radiation has been implicated.

Based on this evidence the Director of the Compensation and Pension Service requested a radiation dose estimate from the Director of the Environmental Agents Service.  In its April 2011 radiation review a physician noted that the Veteran reported exposure to radiation for approximately five months while stationed at Camp Hanford.  The dose estimate was based on this history and on an evaluation of a report from the Hanford Environmental Dose Reconstructive Project (HEDR).  It was noted that significant amounts of radioactivity were released in the vicinity of the Hanford Reservation.  The maximum cumulative effective dose equivalent to an exposed adult from the air pathway in the most effected geographical area of the HEDR study was 1.0 rem and the highest effective dose equivalent in the most affected geographical area to an exposed individual from the water pathway described in the HEDR study is not more than 0.15 rem.  The evaluating provider concluded that even assuming that the Veteran was present in the most affected areas with the highest radiation doses for his entire period of service (1950 to 1953) his total radiation dose would not have been more than 1.15 rem.  Citing a position statement from the Health Physics Society, that evaluator noted that exposure below 5 to 10 rem presents effects that are either too small to be observed or are nonexistent.  He stated that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime it was unlikely that the claimed non-radiogenic diseases were related to in-service radiation exposure.  The Director of Compensation Service issued a letter in May 2011 referencing the April 2011 radiation review and finding that there was no reasonable possibility that the Veteran's claimed conditions could be attributed to exposure to ionizing radiation in service.  

In November 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing reiterated his previous statements regarding exposure to radiation while stationed in Hanford, Washington.  He reported having several bone fractures in service, that his eyesight problems first began in the mid-1960s and that his shortness of breath first began in 1980.  In supplemental statements submitted in December 2011 and January 2012 the Veteran stated that his cardiac problems developed in 1964.  He asserted that the dose estimate fails to note that not all human bodies are the same and that radioactive elements may bypass some organs and attack others.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for loss of teeth, blindness, brittle bones, a heart disorder and shortness of breath is not warranted.  As noted above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

As noted above, the Veteran does not contend, and the evidence of record does not indicate, that the Veteran's claimed conditions began in service.  Instead, the Veteran's sole assertion is that the claimed conditions are the result of in-service radiation exposure.  The evidence of record shows that the Veteran has been diagnosed and treated for the claimed conditions.  Moreover, the evidence demonstrates that the Veteran was exposed to radiation in service.  However, the Veteran's claim fails with respect to the third element, the requirement of a nexus between his current disabilities and an in-service event.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

The record in this case contains medical evidence both in support of the Veteran's assertion that his claimed conditions are due to radiation exposure in service and against that conclusion.  However, the totality of the evidence is not in equipoise in this case.  Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim.  

In so finding, the Board places the greatest probative value on the April 2011 radiation review provided by the Director of the Environmental Agents Service and the May 2011 finding by the Director of Compensation Service.  Specifically, the Board notes that this is the first time that a dose estimate was obtained regarding the amount of actual radiation the Veteran may have been exposed to.  The physician who performed the April 2011 radiation review concluded that the maximum amount of radiation that the Veteran could have been exposed to was only 1.15 rem, and that based on that exposure it was highly unlikely that the Veteran's claimed conditions were a result of in-service radiation exposure.  This report contains a thorough review of the evidence and well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his claimed conditions are due to in-service exposure to radiation consists of his own statements and the opinions presented by a private physician and a VA physician.  Specifically, the Board notes that June 2009 statement from Dr. Shah, one of the Veteran's private physicians, states only that there is a "strong possibility" that the Veteran's blindness was caused by exposure to radiation.  While this statement does indicate that Dr. Shah had been treated the Veteran for 28 years it does not provide any basis or rationale for the opinion expressed.  Likewise, while the July 2009 and March 2010 statements by Dr. Mendelson, a VA oncologist, do reference a rationale they completely fail to discuss the relevance of the extent of the Veteran's radiation exposure.  The opinions simply reference radiation exposure in general, without describing what conditions might result from what level of exposure, which is critical in this case.  

The Board must also consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements that his claimed conditions are due to in-service exposure to radiation relate to internal medical processes that are of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this question are therefore not competent.

The Board notes that the Veteran has also provided several articles in support of his claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, information submitted by the Veteran is general in nature and does not relate to or specifically discuss the Veteran's case.  The Board has no reason to doubt the veracity of that information, but it does not establish that the Veteran's claimed conditions are etiologically related to in-service exposure to radiation.  Similarly, the Board has no reason to doubt the veracity of the numerous letters from other individuals who claim to have been affected by radiation, but these too do not relate to the Veteran's case and do not indicate that there may be an etiological relationship between the Veteran's in-service radiation exposure and his claimed conditions.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for loss of teeth, blindness, brittle bones, a heart disorder and shortness of breath.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.





[Continued on next page]

ORDER

Entitlement to service connection for loss of teeth is denied.

Entitlement to service connection for blindness is denied.

Entitlement to service connection for brittle bones is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for shortness of breath is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


